JAMES D. CLEMENS, Special Commissioner.
Plaintiff-husband Joseph T. Moss appeals the Franklin County Circuit Court’s judgment in this action for marriage dissolution against defendant-wife Evelyn A. Moss.
Here husband first contends the trial court erred in awarding his wife $7,000 in cash, and by finding his Chrysler Motor Company stock was marital property. Secondly, husband contends the trial court erred in awarding his wife $200 monthly maintenance for three years; this he contends, because his wife could support herself.
Essentially, the testimony was uncontra-dicted: The parties were married in 1979 and separated in 1985. Each had been married before; husband had supported wife’s three minor children. By part-time work wife earned $1,491 in 1983 and 1984. After separation husband remained in the family home valued at $46,000.
Of particular interest: At the time of separation husband’s Chrysler salary was $39,829 but after separation he voluntarily took a pay cut and thereafter in 1985 he earned only $21,331. Just before trial husband sold his Chrysler stock for $8,200 and shared none of this with his wife.
Upon submission the trial court awarded husband most of the household goods, a new car, the Chrysler stock and pension. The court awarded the wife the mentioned $7,000 as part of the division of marital property and $200 monthly support for three years.
Husband presented no evidence to rebut the presumption the Chrysler stock and pension were marital property. See Nilges v. Nilges, 610 S.W.2d 58 [6, 7] (Mo.App.1980). And, as to support allowance, the decree had the evidentiary support prescribed by Civil Rule 73.01 and Murphy v. Carron, 536 S.W.2d 30 [1-3] (Mo.1976). No error here.
Affirmed.
CRANDALL, P.J., and GARY M. GAERTNER, J., concur.